Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 26, 2018

                                        No. 04-18-00277-CV

                                   Susan Rebecca CAMMACK,
                                            Appellant

                                                   v.

   BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                  Appellees

                    From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 17695B
                            Honorable Susan Harris, Judge Presiding

                                           ORDER
        Appellant has filed a notice stating there have been additional trial court proceedings in
this case. She also states in her motion that she does not wish to file her brief at this time or file a
motion for an extension of time, but “reserves and preserves” her right to file them at a later date
after she pursues a motion for new trial.

       A supplemental clerk’s record has also been filed, and it shows the trial court
reconsidered its prior final judgment. The trial court signed a new final judgment on September
16, 2018. In light of the supplemental clerk’s record, we construe appellant’s September 20,
2018 notice as a new notice of appeal. We therefore take no action on the notice.

         Because the complete record on appeal has not been filed, the appellant’s brief is not yet
due. We ORDER that any supplemental volumes of the clerk’s record and requested
supplemental volumes of the reporter’s record be filed within the applicable time periods
provided for in Texas Rule of Appellate Procedure 35.1. See Tex. R. App. P. 35.1 (stating the
deadline for filing the appellate record is usually 30 days, but when a timely motion for new trial
is filed, the deadline is 120 days after the final judgment is signed).

        We further ORDER, Susan Cammack, to file a notice in this court, by October 17, 2018,
stating whether she has filed a motion for new trial in the trial court.


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court